DETAILED ACTION
	1.	This action is in response to the application filed on 9/18/19.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “limiting duty cycle of the power source per cycle”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-5, 7-13, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geske (US 201800334358).
Regarding claim 1: Geske discloses a power regulating system (i.e. figures 1-3), comprising: 
a power source (i.e. 2) to generate energy (i.e. from 2); 
a converter circuit (i.e. 4) coupled to the power source (i.e. 2), wherein the converter circuit (i.e. 4) comprises at least two sets of switching devices (i.e. switching of 14) that sequentially turn on an off during operation of the power source (i.e. 2); and 
a current sensing circuit (i.e. 36, 39) coupled to the converter circuit (i.e. 4), wherein the current sensing circuit (i.e. 36, 39) measures current flowing through at least one switching device (i.e. figure 3: switch 18) selected from the at least two sets of switching devices (i.e. switching of 14) on a cycle-by-cycle basis (i.e. on/off cycle of the switching device and/or from cycle of AC signal from 2), and wherein the current sensing circuit (i.e. 36, 39) automatically turns off (i.e. turns off by control circuit of 26) the at least one switching device (i.e. figure 3: switch 18) when a current measurement exceeds a predetermined threshold (i.e. peak or threshold current) (i.e. ¶ 27-28 and 88) during any given cycle (i.e. cycle of AC signal), thereby limiting duty cycle of the power source per cycle (i.e. limiting the cycle of AC signal from the AC source 2) in which the current measurement exceeds the predetermined threshold (i.e. peak or threshold current) (i.e. ¶ 27-28 and 88), wherein the power source (i.e. 2)   (i.e. figure 3: switch 18) is turned off (i.e. see operation of figure 1-3). 
Regarding claim 2: (i.e. figures 1-3) further comprising a system controller to adjust a duty cycle of the power source after the at least one switching device is turned off (i.e. AC cycle of the power source 2 is adjusted when the switching device is turn off), wherein the power source continues generating energy while operating in a reduced power mode (i.e. mode operation of figure 1) after the at least one switching device is turned off (i.e. AC power source is generating while the switching in the converter is turn on of the other phase leg such as phas3 9a is on and phase 9c is off) (i.e. see operation of figures 1-3) (i.e. ¶ 27-28 and 88-101).  
Regarding claim 3: wherein the current sensing circuit sends the system controller a flag after turning off the at least one switching device, the flag notifying the system controller that a fault has occurred and that the power source is operating in the reduced power mode (i.e. see operation of figures 1-3) (i.e. ¶ 27-28 and 88-101).
Regarding claim 4: (i.e. figures 1-3) wherein the power source is a multi-phase alternating current (AC) power source, and wherein the current sensing circuit measures current at each phase of the multi-phase power source.  	Regarding claim 5: (i.e. figures 1-3) wherein the power source is a three-phase alternator, and wherein the current sensing circuit is disposed in series to each winding of the three-phase alternator.  	Regarding claim 7: (i.e. figures 1-3) wherein the converter circuit includes a blocking diode to (i.e. figure 3: diode) reduce inrush current flowing to the at least two sets of switching devices when the current measurement exceeds the predetermined (i.e. ¶ 27-28 and 88).  	Regarding claim 8: Geske discloses (i.e. figures 1-3)  a method, comprising: generating alternating current (AC) energy at a power source (i.e. 2); 
converting the AC energy (i.e. from 2) to direct current (DC) energy (i.e. UDC) at a converter circuit (i.e. 4) coupled to the power source (i.e. 2); 
measuring (i.e. 36, 39), per operating cycle of the power source (i.e. 2), current flowing (i.e. figure 3: current of 18) through at least one switching device (i.e. figure 3: switch 18) in the converter circuit (i.e. 4); 
automatically turning off (i.e. turn off by control circuit 26) the at least one switching device (i.e. figure 3: switch 18) when a current measurement (i.e. from 39) exceeds a predetermined threshold (i.e. peak or threshold current) (i.e. ¶ 27-28 and 88) during a first operating cycle (i.e. cycle of AC signal) of the power source (i.e. 2); and 
continuing, by the power source (i.e. 2), to generate energy (i.e. from 2) during at least one of the first operating cycle (i.e. cycle of AC signal) or a second operating cycle immediately following the first operating cycle in which the at least one switching device is turned off.  	Regarding claims 9-12, 14-18, and 20: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying . 	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	8.	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geske (US 201800334358) in view of Chen (US 20060006847). 	Regarding claim 6: Geske discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the current sensing circuit is disposed on a high-power side of the converter circuit and in series to a drain of each switching device in the high-power side. 	Chen discloses a power converter comprising the current sensing circuit (i.e. figure 1: 16) is disposed on a high-power side of the converter circuit and in series to a drain of each switching device in the high-power side (i.e. 12).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Geske’s invention with the converter as disclose by Chen in order to protect the sensor and MOSFET from a current spike.
Regarding claims 6 and 19: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Tran/Primary Examiner, Art Unit 2838